Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 1 of 8 PageID #: 327




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              NEW ALBANY DIVISION

 RAYMOND SMITHERS,                                 )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )      No. 4:20-cv-00009-SEB-DML
                                                   )
 TOWN OF CLARKSVILLE, et al.                       )
                                                   )
                             Defendants.           )

  ORDER GRANTING DEFENDANTS' RENEWED MOTION FOR JUDGMENT
                     ON THE PLEADINGS

        This litigation commenced on January 9, 2020, with the filing of a Complaint by

 Plaintiff Raymond Smithers ("Smithers"). Thereafter, on June 16, 2020, Smithers filed

 an amended complaint (Dkt. 29) alleging that he had suffered two constitutional

 deprivations under the Fourth and Fourteenth Amendments at the hands of defendants:

 Count I, a 42 U.S.C. § 1983 claim, seeks a recovery for the alleged use of excessive

 force in connection with his arrest by Defendant police officers Ryan Roederer

 ("Roederer"), Jason Tacett ("Tacett"), Drew Abell ("Abell"), Tim Beyerle ("Beyerle"),

 Brittany Allen ("Allen"), and Joel Sellers ("Sellers"), each of whom is sued in his

 individual capacity; and Count 2, also a § 1983 claim but against the Town of

 Clarksville, is based on its alleged deliberate indifference through a failure to train and

 supervise its police officers on the constitutionally permissible uses of force in effecting

 an arrest.




                                               1
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 2 of 8 PageID #: 328




        On August 7, 2020, Defendants filed their joint Renewed Motion for Judgment on

 the Pleadings (Dkt. 31) challenging the legal sufficiency of both counts in the complaint.

 Plaintiff responded on August 20, 2020 (Dkt. 36), and Defendants replied on August 27,

 2020 (Dkt. 38). The Defendants' motion is now ripe for decision by the court.

                                       Factual Background

        On January 14, 2018, Police Officer Roederer, who was on duty as a member of

 the Clarksville (Indiana) police force and on patrol in his police car, initiated a traffic stop

 on Plaintiff Smithers for the purpose of conducting a registration check on Smithers's car

 license plates. Officer Roederer activated his emergency lights and approached

 Smithers's car from the rear. Rather than stop his car as directed by Officer Roederer,

 Smithers sped away from the scene, leading the police on a high speed chase that was

 joined in by additional Clarksville police officers and eventually came to an end in

 Louisville, Kentucky, when Smithers lost control of his car, crashed into a garage-type

 structure and attempted to flee on foot. 1 What ensued between Smithers and the police

 officers when they took him into custody and placed him under arrest was, according to



 1
   Ordinarily, the Court, in ruling on a motion directed to the sufficiency of the pleadings, accepts
 as true the facts laid out in the complaint, interpreting them in the context of a motion to dismiss
 in a light most favorable to the nonmoving party. Erickson v. Pardus, 551 U.S. 89, 94 (2007).
 Those allegations will be deemed sufficient to withstand a motion to dismiss, if they support
 Plaintiff's claim for relief based on any plausible interpretation of them. Here, however,
 Plaintiff's factual averments omitted any mention of what turns out to be a key fact, namely, that
 the encounter between himself and the police officers in connection with his arrest occurred not
 in Indiana, but in Kentucky. This factual detail was supplied by Defendants in their briefing of
 the pending motion to dismiss. While not included by Plaintiff in his factual recitation, it is
 apparently a fact not in dispute. Since it turns out to be an outcome determinative fact in our
 analysis because of its relevance to the statute of limitations defense raised by Defendants, we
 shall include it and treat it as true as well.
                                                  2
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 3 of 8 PageID #: 329




 Plaintiff's description in his complaint, marked by severe, unprovoked violence,

 including beatings and kicking by the police, the unnecessary and prolonged use of a

 taser fired at him, and the wanton infliction of significant physical injuries. This

 encounter was, according to Plaintiff, so excessive as to contravene his constitutional

 rights under the Fourth and Fourteenth Amendments.

         The facts underlying Smithers's constitutional claim against the Town of

 Clarksville (Count Two) are less clear, which we discuss in detail supra.

                                        Legal Analysis

    I.       Applicable Legal Standard

         After the pleadings are closed, but early enough not to delay trial, a defendant may

 move for judgment on the pleadings on grounds that a complaint fails to state a claim

 upon which relief can be granted. Fed. R. Civ. P. 12(c). A motion for judgment on the

 pleadings is governed by the same standard as a motion to dismiss for failure to state a

 claim under Rule 12(b)(6). Adams v. City of Indianapolis, 742 F.3d 720, 727–28 (7th

 Cir. 2014). "To survive a motion for judgment on the pleadings, a complaint must state a

 claim to relief that is plausible on its face." Bishop v. Air Line Pilots Ass'n, Int'l, 900

 F.3d 388, 397 (7th Cir. 2018) (internal quotation omitted). "When assessing the facial

 plausibility of a claim, we draw all reasonable inferences and facts in favor of the non-

 movant, but need not accept as true any legal assertions." Id. (internal quotation

 omitted).




                                                3
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 4 of 8 PageID #: 330




    II.      Discussion

          A. Excessive Force Claim

          The encounter between the Town of Clarksville police officers and Smithers

 which resulted in these allegedly constitutional violations occurred within the

 Commonwealth of Kentucky on January 14, 2018. There is no dispute that that was the

 location and date on which the cause of action accrued. However, this lawsuit was

 commenced by the filing of the Complaint not in Kentucky, but in our southern judicial

 district of Indiana on January 9, 2020, just five days prior to the two-year anniversary of

 the events for which Smithers seeks to recover on his § 1983 claims.

          By firmly established precedent, claims brought under 42 U.S.C. § 1983 are

 considered personal injury claims and are governed by the personal injury statute of

 limitations in the state where the alleged injury occurred. Wilson v. Garcia, 471 U.S.

 261, 276-80, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985); Bonner v. Perry, 564 F.3d 424, 430

 (6th Cir. 2009) (a one-year statute of limitations applies in Kentucky); Behavioral

 Institute of Indiana, LLC v. Hobart City of Common Council, 406, F.3d 926 (7th Cir.

 2005)); Cox v. Lesousky, Jr., No. 1:20-CV-00633-JPH-MJD, 2020 WL 1876113

 (S.D.Ind. Apr. 15, 2020).

          Indiana law imposes a two-year statute of limitations on personal injury cases.

 IND. CODE § 34-11-2-4. Kentucky law imposes a one-year statute of limitations on

 personal injury cases. KRS 413.140(1)(a). Smithers asserts in an apparent effort to get

 around this statute of limitations bar that "Indiana applies their [sic] own statute of

 limitations for personal injuries actions which occurred in a different state." Plt.'s Resp.

                                               4
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 5 of 8 PageID #: 331




 at 3. This argument relies on an erroneous reading of the Indiana Court of Appeals

 decision in Horvath v. Davidson, 264 N.E. 2d 328 (Ind. Ct. App 1970). Section 1983

 claims under Indiana law fall within the lex loci conflicts rule of interpretation. Thus, the

 Indiana rule dictates that the applicable statute of limitations for personal injury actions is

 determined according to the state law where the alleged injury occurred. In the case at

 bar, that means the laws of Kentucky.

        Hence, given that Smithers's § 1983 claim arose in Kentucky and accrued at the

 time of his arrest, to wit, on January 14, 2018, for his complaint to survive, it had to be

 filed on or before January 14, 2019. Not until nearly a year later, on January 9, 2020,

 was the complaint filed. That delay makes it untimely and subject to dismissal.

 Defendants' motion, well taken as it is, shall be granted.

        B. Monell Claim

        The Monell claim against the Town of Clarkesville is also time-barred and thus

 warrants dismissal for the same reasons as does the excessive force claim. But dismissal

 is warranted for the additional reason that the crafting of Plaintiff's second claim falls

 well short of satisfying the pleading requirements for a cognizable Monell claim.

        Under the well-established holdings of Monell v. Department of Social Services of

 the City of New York, 436 U.S. 658 (1978) and Ashcroft v. Iqbal, 556 U.S. 662 (2009)

 and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme Court established

 pleading requirements for § 1983 claims brought against municipalities and other

 governmental units. These standards, applied here, require Smithers to plead facts which

 would allow this court to reasonably infer (1) that the Town of Clarksville had a practice

                                                5
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 6 of 8 PageID #: 332




 of failing to train and discipline officers in regards to excessive force, (2) that the Town

 of Clarksville's policymakers were deliberately indifferent to officers' use of excessive

 force, and (3) that the practice itself caused Smithers's injury. See Hall v. City of

 Chicago, 953 F.3d 945, 950 (7th Cir. 2020); Borondy v. City of Indianapolis, 1:20-cv-

 02158-JMS-TAB, 2021 WL 308165, at *3 (S.D. Ind. Jan. 29, 2021).

        Here, Defendants have correctly characterized Plaintiff's claim against the Town

 as an allegation that the Town has a "long-standing, department wide custom" of failing

 to properly train the defendant-officers. Defs.' Reply at 5. However, in support of his

 claim, Smithers alleges only that "there is no evidence that Defendant Clarksville

 provided any training on excessive use of force to any of its officers following the subject

 arrest. Citing the opinion from the Seventh Circuit in Thomas v. Cook Cty Sheriff's Dep't,

 604 F. 3d 293, 303 (7th Cir. 2010), Defendants also correctly note that this allegation

 does not sufficiently aver a harmful practice to have existed and the deliberate

 indifference by the Town's policymakers to the known of obvious consequences of that

 harmful practice. A lack of evidence, as Defendants aptly argue, is insufficient. In

 addition, based on what is alleged, it is impossible to determine whether the referenced

 custom or policy was widespread; this is true despite Plaintiff's references to three

 allegedly similar situations, since we cannot discern whether they actually are similar in

 light of the facial deficiencies noted by Defendants. See Bridges v. Dart, 950 F.3d 476,

 479 (7th Cir. 2020) ("We have not adopted a bright-line rule defining 'widespread custom

 or practice,' but there must be some evidence demonstrating that there is a policy at issue

 rather than a random event or even a short series of random events.").

                                               6
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 7 of 8 PageID #: 333




        Plaintiff's remaining allegations in support of his Monell claim consist primarily of

 generalized legal phrases and broadly stated theories of relief untethered to any specific

 factual allegations. The only factual allegations, such as they are, are set out in

 Paragraphs 79–81 of the amended complaint, where Plaintiff avers that Clarksville had

 established policies, procedures, customs and/or practices that reflect the deliberate

 indifference to the constitutional rights of citizens and created and tolerated an

 atmosphere of lawlessness, including a failure to properly train or supervise officers that

 also evidenced the deliberate indifference to the constitutional rights of Plaintiff and the

 public. These threadbare legal conclusions unsupported by anything more than purely

 conclusory statements are insufficient to state a claim. See Iqbal, 556 U.S. at 678.

        Finally, to the extent Smithers seeks to hold any particular police official liable

 under Monell for an unconstitutional policy or practice as opposed to the Town itself, the

 accused supervisor must be shown to have known about the conduct and facilitated it,

 approved it, condoned it, or turned a blind eye to it for the fear of what they might see.

 Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). The complaint is devoid of

 any such allegations.

        For these additional reasons, Plaintiff's Monell claim must be dismissed.




                                               7
Case 4:20-cv-00009-SEB-DML Document 42 Filed 02/08/21 Page 8 of 8 PageID #: 334




    III.   Conclusion

        Defendant's Renewed Motion for Judgment on the Pleadings [Dkt. 31] is

 GRANTED as to both claims in Plaintiff's Amended Complaint and dismissal with

 prejudice is accordingly ordered.

        IT IS SO ORDERED.



              2/8/2021
 Date: ______________________               _______________________________
                                               SARAH EVANS BARKER, JUDGE
                                               United States District Court
                                               Southern District of Indiana




 Distribution:

 R. Jeffrey Lowe
 KIGHTLINGER & GRAY, LLP (New Albany)
 jlowe@k-glaw.com

 Gaelen Atcheson Schumann
 GROVER COX LAW OFFICE
 Gaelen@grovercoxlaw.com




                                           8
